UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7571


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

DARRON OWENS, a/k/a Dee,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (5:01-cr-00084-CMC-3)


Submitted:   December 13, 2012            Decided:   December 19, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darron Owens, Appellant Pro Se. Stacey Denise Haynes, Mark C.
Moore, Assistant United States Attorneys, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darron    Owens    appeals      the   district     court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence

reduction.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.       United States v. Owens, No. 5:01-cr-00084-CMC-3

(D.S.C. July 31, 2012).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this   court   and   argument   would    not   aid   the

decisional process.



                                                                      AFFIRMED




                                      2